This case presents for determination the following question: Is a Georgia taxpayer, in computing, in his return for income taxes filed with the Department of Revenue of this State on or before March 15, 1938, the amount of income taxes to be paid by him on his 1937 income, entitled to deduct from the amount of gross income received by him in the taxable year 1937 the amount of Federal income tax actually paid by him in 1937 on his net income for the taxable year 1936? The answer to this question depends upon the proper construction of section 7 of the amendment of December 29, 1937, of the income tax act of 1931 (Ga. L. Ex. Sess., 1937-38, pp. 150, 154, 155), amending the Code, § 92-3109 (c), so that said section as amended reads in part as follows: "Deductions from gross income. In computing net income there shall be allowed as deductions: . . (c) Taxes. — Effective January 1, 1938, taxes paid or accrued within the taxable year, except State income taxes, . . provided, *Page 761 
however, that the taxpayer may only deduct from gross income the amount of Federal net income taxes shown to be due and actually paid during the immediate preceding taxable year on the return filed by said taxpayer in such preceding year."
This amendment to Code § 92-3109(c), by its very terms became "effective January 1, 1938." It therefore had no force and effect as a law of this State until that date. Before that date, and during the year 1937, Code, § 92-3109(c), unaffected or modified by the amendment which became effective January 1, 1938, was the law of this State. On January 1, 1938, this section, as amended by section 7 of the act of December 29, 1937, which went into effect January 1, 1938, became the law of this State. Code, § 92-3109, provides that in computing net income the taxpayer shall be entitled to certain deductions, as including in subsection (c) thereof, certain taxes paid by the taxpayer, and as to such deductible taxes, section 7 of the amendment provides that "effective January 1, 1938, taxes paid or accrued within the taxable year," with certain exceptions as therein prescribed, may be deducted from the gross income of the taxpayer. Among the deductible taxes included within this provision of section 7 of the amendment, are Federal income taxes. The legislature here clearly referred to "taxes paid or accrued within the taxable year," meaning the taxable year the act became effective, namely 1938, and subsequent years during the life of the act. Laws prescribe only for the future. Code, § 102-104. To construe section 7 of the income-tax amendment of December 29, 1937, to mean that the legislature intended thereby to make the basis of the deduction by the taxpayer previous to the effective date of such section of the amendment would be to contravene a general principle of statutory construction, namely that "Retrospective statutes are forbidden by the first principles of justice," and "`The settled rule for the construction of statutes is not to give them a retrospective operation, unless the language so imperatively requires."' Bank of Norman Park v.Colquitt County, 169 Ga. 534, 536 (150 S.E. 841). Since the legislature unequivocally provided in section 6 of this income-tax amendment, which was enacted December 29, 1937, that the provisions of that section relative to income taxes became "effective January 1, 1937," and the same is true of sections 1 and 5 thereof, it is clear that the legislature did not intend section 7 to have a retroactive effect. *Page 762 
Before the adoption of this amendment, and before it became effective on January 1, 1938, payment of Federal income taxes was not an allowable deduction from the gross income of the taxpayer in computing his net income for State income taxes. See Code. § 92-3109(c), before amendment. Section 7 of the amendment entitles the taxpayer to deduct Federal taxes paid during the preceding year on a return filed by the taxpayer for such preceding year. As the words, "taxes paid or accrued within the taxable year," mean 1938 and subsequent years, and not 1937, the taxpayer is entitled to a deduction of the amount of Federal income tax actually paid by him in 1938, in computing the amount of his net income in the income-tax return filed with the Georgia Revenue Commissioner on or before March 15, 1939, and not to deduct from his gross 1937 income the amount of Federal income tax paid by him in that year.
The fact that the State has permitted a taxpayer, in filing his return on or before March 15, 1938, to deduct ad valorem taxes actually paid by him during the year 1937 is no reason why the taxpayer should be permitted to deduct the Federal income taxes paid in 1937, in his return for State income taxes filed on or before March 15, 1938. This is so for the reason that, before this amendment of December 29, 1937, in computing State income taxes, the taxpayer was entitled to make such deduction but was not entitled to deduct as taxes any amounts paid as Federal income taxes. See Code, § 92-3109(c).
The State income tax due by the taxpayer for the year 1937 was computable under the provision of the law in effect during that year, in which as expressed in Code, § 92-3109(c), the taxpayer was not allowed to deduct from his gross income Federal income taxes paid during that year. The amendment to this Code section allowing a taxpayer to make such deduction was not effective during the year 1937, but became effective on January 1, 1938, and therefore has no application or reference to a computation for income tax on income due and collectible for the year 1937, but is applicable only to computing income for the years during which the amendment is effective, which was not until January 1, 1938, which was after the year 1937. The defendant in fi. fa. in making his income-tax return in the year 1938, for the taxable year 1937, was not entitled to deduct from his gross income received *Page 763 
during the taxable year 1937, the Federal income taxes actually paid by him in 1937.
Let it be supposed that before the enactment, on December 29, 1937, of this act containing this amendment to Code, § 92-3109, there was no income-taxing statute on the books of this State, but that on that date the legislature, by an act to become effective January 1, 1938, enacted a statute imposing a tax upon incomes, and provided therein that "in computing net income there shall be allowed as deductions taxes paid or accrued within the taxable year," including Federal income taxes "shown to be due and actually paid during the immediate preceding taxable year on the return filed by said taxpayer in such preceding taxable year," would it be held that this tax act would authorize a tax upon income received during the preceding year 1937? If so, such holding would be that income was being taxed under an act not in existence during the year the income was earned and collected. It would hardly be held that the act authorized a taxation of income earned before the date on which it went into effect. The act doubtless would be held to be a taxing act initially applied to taxation upon income earned and collected after January 1, 1938, and that a "taxable year," would be only a taxable year arising after the act had gone into effect. The first taxable year would be the year 1938, and a taxpayer making his income-tax return in 1939 for the taxable year 1938 would be entitled to a deduction of all taxes paid or accrued within that taxable year, including Federal income taxes actually paid during that "immediate preceding taxable year," viz. 1938.
It is a well-recognized principle in legal hermeneutics that statutes relating to substantive law are not given a retroactive effect unless the context clearly so demands, but that statutes which are purely remedial, which relate, not to substantive law, but to procedural law only, may be given a retroactive effect. The provision of the act that the taxpayer may deduct from his income for the taxable year the amount which he had paid during that taxable year as income tax to the Federal government affects the amount of the taxable income, and therefore the amount of tax paid by the taxpayer. This provision of the act is clearly one of substantive law. It is not remedial. It is not to be given a retroactive effect, in the absence of any express provision or clear intimation therein, *Page 764 
so authorizing it. While this act does not affect the taxpayer adversely, this provision nevertheless is one of substantive law, and the rule that acts relative to substantive law will not be given a retroactive effect, unless the context clearly so demands, may well be invoked by the State upon the question of the construction and meaning of the act. This amendment of the Code, § 92-3109, which provides that Federal income taxes paid during the "immediate preceding taxable year" may be deducted in computing the net income for the taxable year, has reference only where the year 1938 is the initial taxable year. In my opinion the judge properly dismissed the affidavit of illegality.